DETAILED ACTION
1.          Claims 1-8 and 18-25 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.          Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement
4.          The information disclosure statement (IDS) submitted on 12/28/2020 has been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Specification
5.          The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
6.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.          Claims 1-8 and 18-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
     a) Claim 1 recites “…processing the autocorrelation filter through a moving average filter to produce a fine timing signal”. There is insufficient antecedent basis for the limitation within the claim.
     b) Claims 2-8, dependent upon claim 1, do not satisfy the deficiencies of the rejected base claim and are rejected.
     c) Claim 18 recites “…processing the autocorrelation filter through a moving average filter to produce a fine timing signal”. There is insufficient antecedent basis for the limitation within the claim.
     d) Claims 19-25, dependent upon claim 18, do not satisfy the deficiencies of the rejected base claim and are rejected.

Claim Rejections - 35 USC § 103
8.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, 
9.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.         The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.          This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-4, 7, 8, 18-21, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2007/0133386 A1 to Kim et al. (hereinafter “Kim”) in view of United States Patent Application Publication 2015/0117395 A1 to Hadani et al. (hereinafter “Hadani”).
            Regarding Claim 1, Kim discloses a signal reception method, comprising:
     receiving an orthogonal time frequency…modulated wireless signal comprising pilot signal transmissions interspersed with data transmissions (Kim: [0080-0084] – corresponds to receiving an OFDM signal, wherein an OFDM signal is defined as comprising at least a pilot signal interleaved with data signals. See also Figure 1 with [0043-0047] illustrating and describing OFDM-FDD signals, and Figure 2 with [0049-0053] illustrating and describing OFDM-TDD signals.);    
    calculating autocorrelation of the wireless signal using the wireless signal and a delayed version of the wireless signal that is delayed by a pre-determined delay, thereby generating an autocorrelation output (Kim: [0082-0083] – a delayed signal is generated from a received OFDM signal, multiplying the delayed signal with the received signal, and outputting a correlation value. See also [0110-0114].);
     processing the autocorrelation filter through a moving average filter to produce a fine timing signal (Kim: [0082-0085] – fine timing and fine synchronization is suggested from the application of a moving average to the correlation (autocorrelation value). See also [0105-0107] and [0109-0113].); and
     performing synchronization with the wireless signal using the fine timing signal (Kim: [0109-0114] – fine frequency synchronization is performed based on fine symbol timing estimate.).

            However, Hadani discloses receiving an orthogonal time frequency space (OTFS) modulated wireless signal comprising pilot signal transmissions interspersed with data transmissions (Hadani: [0043-0051] – describes an OTFS signal comprising at least a pilot symbol that may be transmitted with data symbols. See also [0072-0073].).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the signal reception method of Kim in view of the signal reception scheme of Hadani to include the reception of OTFS signals for the reasons of “producing highly accurate real-time (or near real-time) models of data channel states” (Hadani: [0042]).
            Regarding Claim 2, the combination of Kim and Hadani discloses the method of claim 1, wherein Kim further discloses [further including]:
     identifying frame boundaries for data transmissions based on the autocorrelation output (Kim: [0086] – frame boundaries are defined as the starting point and the final CP value of the OFDM symbol having the maximum moving average of the autocorrelation value.).
             Regarding Claim 3, the combination of Kim and Hadani discloses the method of claim 1, wherein Kim further discloses the pre-determined delay is equal to time spacing between successive pilot signal transmissions (Kim: [0083] and 
             Regarding Claim 4, the combination of Kim and Hadani discloses the method of claim 1, wherein Kim further discloses the moving average filter operates over a number of samples equal to sum of lengths of cyclic prefix and cyclic suffix field (Kim: [0082-0086] – corresponds to a moving average operative over a symbol length from a CP at a starting point to a final CP of the OFDM symbol.).
            Regarding Claim 7, the combination of Kim and Hadani discloses the method of claim 2, wherein Kim suggests the identifying operation includes performing a linear fit operation on the autocorrelation output (Kim: [0098-0099] – an autocorrelator uses a signal to output an autocorrelation signal including a set position of pilot subcarriers and in boundary (range) to generate a frequency-offset.).
            Regarding Claim 8, the combination of Kim and Hadani discloses the method of claim 1, wherein Kim suggests the method further includes, during the performing synchronization, determining a symbol timing offset value for symbols in the OTFS modulated wireless signal (Kim: [0084] – corresponds to maximizing a correlation value to be a symbol timing to initiate symbol synchronization.).

            Claims 18-21, 24, and 25, directed to an apparatus embodiment of claims 1-4, 7, and 8, recite similar features as claims 1-4, 7, and 8, respectively, and are therefore rejected upon the same grounds as claims 1-4, 7, and 8. Please see above rejections of claims 1-4, 7, and 8. Kim suggests the apparatus comprising a processor and transceiver in at least [0020-0021], [0046], [0052], and [0095]. 

13.         Claims 5, 6, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Hadani in view of United States Patent Application Publication 2007/0230403 A1 to Douglas et al. (hereinafter “Douglas”).
            Regarding Claim 5, the combination of Kim and Hadani discloses the method of claim 1, but does not expressly disclose determining magnitudes of autocorrelation peaks, and performing gain adjustment based on the determined magnitudes of autocorrelation peaks.
            However, Douglas suggests determining magnitudes of autocorrelation peaks (Douglas: [0233-0242] – corresponds to determining autocorrelation peaks in a received signal.), and performing gain adjustment based on the determined magnitudes of autocorrelation peaks (Douglas: [0233-0242] – performing a time shift based on the autocorrelation peaks. See also [0052] with [0086-0099] which includes the detection of a start of packet (SOP) and automatic gain control (AGC) that sets the gain of the receiver.).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the signal reception method of the combination in view of the signal reception scheme of Douglas to perform gain adjustment for the reasons of assist in reducing the amount of overhead in a packet preamble length (Douglas: [0005]).
Regarding Claim 6, the combination of Kim, Hadani, and Douglas discloses the method of claim 5, wherein Douglas suggests the autocorrelation peaks are determining an exponential windowing function (Douglas: [0233-0242] – corresponds to a function of a rise and fall of the autocorrelation of the signal of a preamble.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the signal reception method of the combination in view of the signal reception scheme of Douglas to perform gain adjustment for the reasons of assist in reducing the amount of overhead in a packet preamble length (Douglas: [0005]).

            Claims 22 and 23, dependent upon claim 18 rejected above, recite similar features as claims 5 and 6, respectively, and are therefore rejected upon the same grounds as claims 5 and 6. Please see above rejections of claims 5 and 6.

Conclusion
14.         Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

15.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
US Patent 7,058,151 B2 to Kim et al. at col. 2, lines 11-44;
US PGPub 2011/0007789 A1 to Garmany at [0099], [0147], [0217-0219], [0248], [0253], [0331], [0346];
US PGPub 2016/0277230 A1 to Zhu et al. at [0007] and Abstract;
US PGPub 2009/0225822 A1 to Tupala et al. at [0008-0016], [0051], [0085], [0088]; and
US PGPub 2012/0201322 A1 to Rakib et al. at Abstract, [0007-0010], [0017-0020], [0044].	

16.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163.  The examiner can normally be reached on M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        May 4, 2021